Citation Nr: 1144030	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, claimed as depression.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for bilateral knee osteoarthritis.

7.  Entitlement to an increased rating for a bilateral arthritis of the hips, currently evaluated 20 percent disabling.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for depression, denied service connection for peripheral neuropathy of all extremities, denied service connection for bilateral knee patellofemoral osteoarthritis, continued the rating of the Veteran's bilateral hip arthritis at 20 percent, and denied an award of a TDIU.  

Although, as in the instant case, a veteran's stated claim may only seek service connection for a particular psychological disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as depression or anxiety, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.  Pursuant to the Court's decision in Clemons, the issue for consideration in the instant case includes the Veteran's specific claims for service connection for depression and all other relevant psychiatric diagnoses.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric condition, service connection for peripheral neuropathy of all extremities, service connection for bilateral knee osteoarthritis, an increased rating for bilateral arthritis of the hips, and TDIU.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the instant case, the Veteran stated in his September 2011 hearing before the undersigned that he was taking anti-depressant medications and was enrolled in the pain management school.  Further, the Board notes a November 2008 notation in the Veteran's claims file that indicated that VA Compensation and Pension Records Interchange records were available, and further review was required to determine the pages that should be printed.  No further request or review of the Veteran's VA treatment records appears to have occurred.  With the exception of VA radiology records provided by the Veteran in October 2008, the Veteran's VA treatment records are not currently part of the Veteran's claims file for the relevant appeal period, and they should be obtained on remand.  

Additionally, VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the instant case, with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric condition secondary to service-connected disabilities, the Veteran has not been provided with a VA psychological examination.  The Veteran stated in November 2007 that he had "endured depression" due to the stress of his service-connected injuries.  The Veteran stated at that time that he felt "worthless" and "sad," and that on occasion he wished he could "just die."  The Veteran further alleged at his September 2011 hearing before the undersigned that he has received a diagnosis of depression at a VA medical center and that he currently takes anti-depressant medication to treat this condition.  The Veteran further testified at his September 2011 hearing before the undersigned that he felt like a "worthless member of society" and he was "consistently depressed all the time."  While the medical evidence of record is currently silent regarding treatment or diagnosis with an acquired psychiatric disability, the Veteran is competent to testify to such symptomatology.  The evidence of record, therefore, suggests that the Veteran may have a current acquired psychiatric disability, and the first McLendon element is satisfied.

With respect to the second McLendon element, the Veteran is service-connected for a number of disabilities, including degenerative changes of the lumbar spine with canal stenosis and left lower extremity radiculopathy, bilateral arthritis of the hips, bilateral leg strain, and bilateral feet strain.  The second McLendon element is therefore satisfied.

Regarding the third McLendon element, an indication that the claimed disability may be associated with the established event, injury, or disease, the Board observes that while the record does not contain a medical nexus opinion explicitly connecting the Veteran's acquired psychiatric disorder to his service-connected disabilities, the Veteran himself contends that he has only suffered from depression after experiencing physical problems associated with his service-connected injuries.  The Board finds that the third McLendon element, an indication of a relationship between the claimed disability and an in-service event or injury, which, as noted above, is a "low threshold," is met, and the Veteran should be provided with a VA psychological examination on remand.

With respect to the Veteran's claim of entitlement to service connection for bilateral knee osteoarthritis, the Veteran received a VA examination of his joints in November 2008.  The Veteran's November 2008 examination diagnosed the Veteran with mild degenerative disease of the knees and stated that such condition was not due to leg strain, feet strain, or cervical spine trauma.  The examiner offered no opinion whether the bilateral knee condition was aggravated by his other service-connected disabilities.  Such an opinion must be solicited on remand.


With respect to the Veteran's increased rating claim, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

With respect to the Veteran's claim for a disability rating in excess of 20 percent for bilateral hip arthritis, the Veteran was last provided with an examination of his hips in November 2008.  In his September 2011 hearing before the undersigned, the Veteran indicated that his hips have had "so much more pain and discomfort."  In light of both this assertion and the length of time that has elapsed since the most recent VA examination of the Veteran's hips, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's bilateral hip disability is necessary.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, the RO must obtain all outstanding VA treatment records relevant to the issues on appeal, to include those from the VA Medical Center in Chicago, Illinois.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.     § 3.159(e)(1) (2011).

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's acquired psychological condition.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  




The examiner should:

a)  Describe with specificity any acquired psychiatric disorder that is currently manifested or otherwise indicated by the record.

b)  For each acquired psychiatric disorder that is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's period of active service.  

c)  If it is found that the Veteran's acquired psychiatric disorder was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities.  

d)  If it is found that the Veteran's acquired psychiatric disorder was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) an acquired psychiatric condition, the examiner should identify the percentage of disability that is attributable to such aggravation.  

In each case, the examiner should provide a full rationale for the opinion provided. 

4.  Then, in the event that the record is supplemented with additional treatment records pursuant to the first two remand directives, request an addendum opinion from the examiner who conducted the November 2008 neurological evaluation of the Veteran's claimed peripheral neuropathy.  The claims file must be made available to the physician, and the addendum opinion must state that the physician reviewed the claims file, and specifically any newly received evidence, before rendering an opinion.  

If the November 2008 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.  An additional physical of the examination should be conducted if deemed necessary in light of any additional treatment records received.  In light of any additional records received, the examiner is asked to:

a)  Describe with specificity any peripheral neuropathy that is currently manifested or otherwise indicated by the record.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that peripheral neuropathy is causally or etiologically related to the Veteran's period of active service.  

c)  If it is found that the Veteran's peripheral neuropathy was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities. 

d)  If it is found that the Veteran's peripheral neuropathy was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) peripheral neuropathy, the examiner should identify the percentage of disability that is attributable to such aggravation.  

5.  Then, in the event that the record is supplemented with additional treatment records pursuant to the first two remand directives, request an addendum opinion from the examiner who conducted the November 2008 evaluation of the Veteran's knees.  The claims file must be made available to the physician, and the addendum opinion must state that the physician reviewed the claims file, and specifically any newly received evidence, before rendering an opinion.  

If the November 2008 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.  An additional physical of the examination should be conducted if deemed necessary in light of any additional treatment records received.  In light of any additional records received, the examiner is asked to:

a)  Describe with specificity any bilateral knee arthritis that is currently manifested or otherwise indicated by the record.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that bilateral knee arthritis is causally or etiologically related to the Veteran's period of active service.  

c)  If it is found that the Veteran's bilateral knee arthritis was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities.
 
d)  If it is found that the Veteran's bilateral knee arthritis was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) bilateral knee arthritis, the examiner should identify the percentage of disability that is attributable to such aggravation.  

In each case, the examiner should provide a full rationale for the opinion provided. 

6.  Then, the Veteran should be afforded a VA examination by an orthopedic examiner of sufficient expertise to determine the nature and extent of all impairment due to his service-connected bilateral hip disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service connected hip disabilities including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected bilateral knee disabilities on his ability to work.

7.  Then, the Veteran should be afforded an examination to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.

8.  Thereafter, the RO or AMC should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO or AMC should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Then, after ensuring any other necessary development has been completed, the RO or AMC should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO or AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


